 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RICHARD C. EVERETT,                               No. 2:18-cv-2021 AC P
12                      Plaintiff,
                                                       ORDER
13           v.
14   CDCR,
15                      Defendant.
16

17           By order filed February 7, 2019, plaintiff was directed to file a completed in forma

18   pauperis application or pay the filing fee and was cautioned that failure to do so would result in a

19   recommendation that this action be dismissed. ECF No. 9. The thirty-day period has now

20   expired, and plaintiff has not submitted an application, paid the fee, or otherwise responded to the

21   court’s order. Plaintiff will be given one more opportunity to comply with the February 7, 2019

22   order and failure to do so will result in a recommendation that this action be dismissed without

23   further warning.

24           Accordingly, IT IS HEREBY ORDERED that within twenty-one days of service of this

25   order, plaintiff shall submit a completed application to proceed in forma pauperis or pay the

26   ////

27   ////

28   ////
                                                      1
 1   required fees in the amount of $400.00. Failure to comply with this order will result in a
 2   recommendation that this action be dismissed.
 3   DATED: March 27, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
